WOODBURY, Circuit Judge
(concurring).
I am not sure that to hold the taxpayer liable as a matter of law for the deficiencies determined against it is not to exalt form over substance, or at least to emphasize form at the expense of substance, for if the taxpayer had merely adopted a different financing technique to arrive at its ultimate business end, it would undoubtedly have been entitled to postpone recognition of its gain. But however this may be, I concur in the result reached by my associates since I believe that the rule of the Dobson case clearly applies.